Title: From George Washington to Colonel David Hall, 28 August 1779
From: Washington, George
To: Hall, David


        
          Sir
          Head Qrs We[s]t Point Augt 28th 1779
        
        On receipt of this letter you will be pleased to lose no time in marching your regiment to join the Brigade to which it belongs—You will take the route by morris town, Pompton—Ringwood Junes in the Clove & by Dean furnace to the encampment of the Maryland division. I am Sr
        
          G. W——n
        
      